                Case: 1:20-mc-00002-SNLJ Doc. #: 4 Filed: 02/06/20 Page: 1 of 2 PageID #: 25
                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF MISSOURI

    NIANTIC, INC.,                       )
                                         )
                            Plaintiff,   )       Case No. 20-mc-00002-SNLJ
                                         )
    v.                                   )
                                         )       Subpoena relating to Civil Action No. 19-cv-03425
    GLOBAL++, et al.,                    )       (Pending in the U.S. District Court for the Northern
                                         )       District of California)
                          Defendants.    )


                    NOTICE OF VOLUNTARY DISMISSAL OF MISCELLANEOUS ACTION


           PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and 41(c),

           1.       Movant Matthew Johnson hereby withdraws his Motion to Quash (Dkt.1) and voluntarily

    dismisses this Miscellaneous Action. Niantic, Inc. has withdrawn the subpoena that was the subject of the

    Motion to Quash, rendering this Miscellaneous Action moot. No party has served any responsive pleading or

    motion, and no evidence has been introduced in this matter. Accordingly, this Miscellaneous Action is subject

    to voluntary dismissal without a court order in accordance with Rule 41(a)(1)(A)(i) and 41(c).




                                                        /s/ John F. Scott
                                                        ________________________________
SO ORDERED this 6th day of February, 2020               John F. Scott - #46087MO

                                                        THE SCOTT LAW GROUP, LLC
                                                        357 North Main St. / P.O. Box 1288
_____________________________________                   Poplar Bluff, MO 63901
STEPHEN N. LIMBAUGH, JR.                                (573)-785-4688
UNITED STATES DISTRICT JUDGE                            (573)-785-3197 Fax\
                                                        jfs@semol.net

                                                        ATTORNEY FOR MOVANT
                                                        MATTHEW JOHNSON
          Case: 1:20-mc-00002-SNLJ Doc. #: 4 Filed: 02/06/20 Page: 2 of 2 PageID #: 26
                                         CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a copy of the foregoing has been filed electronically on the 5th day of

February, 2020. Notice of this filing will be sent to the all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s electronic filing.



                                                      /s/ John F. Scott
                                                      _________________________________
                                                      John F. Scott
